Citation Nr: 0115653	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  98-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability evaluation for a left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for a left 
varicocele and determined that a compensable disability 
rating was not warranted.  This case was remanded by the 
Board in September 1999 in order to afford the veteran a 
hearing before a traveling member of the Board.  The veteran 
testified before the undersigned member of the Board at a 
hearing held at the RO in October 1999.  The case was again 
remanded by the Board in January 2000 for development of 
medical evidence and the administration of a VA examination.  
The case was returned to the Board in May 2001.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran contends that a compensable evaluation is 
warranted for his left varicocele.  The record reflects that 
pursuant to the Board's January 2000 remand, the veteran was 
afforded a VA examination in March 2000.  The veteran 
complained of pain associated with the varicocele and 
provided a history of taking "six or eight Darvocet tablets 
per day."  He stated that he received a prescription for 
Darvocet from a Dr. Morris in London Kentucky, that she 
writes prescriptions for 90 tablets at a time, and that he 
gets one prescription per month.  While the medical evidence 
of record indicates other possible sources of pain, it is 
unclear whether the veteran receives care from Dr. Morris for 
his left varicocele.  Therefore, the Board concludes that 
records pertaining to medical care received from Dr. Morris 
must be obtained and associated with the claims folder.

In light of these circumstances, the Board has concluded that 
further development is required to comply with the VCAA.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and private, 
who have treated or evaluated him for his 
left varicocele since January 1998.  
Specifically, the RO should request more 
detailed information concerning Dr. 
Moore.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.


3.  If additional pertinent medical evidence 
is received or if otherwise warranted, the 
veteran should be provided a VA examination 
by a physician with appropriate expertise to 
determine the current nature and extent of 
any impairment and/or symptoms resulting 
from the left varicocele.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  Any indicated studies 
should be performed, and any objective 
evidence of pain or tenderness should be 
reported.  The examiner should also provide 
an opinion concerning the impact of the 
disability on the veteran's ability to work.  
The rationale for all opinions expressed 
should also be provided.  to specifically 
include any objective evidence

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist provisions of the VCAA.

6.  The RO should then readjudicate the 
issue of entitlement to a compensable 
disability rating for the veteran's left 
varicocele.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




